WADDILL, Commissioner.
Appellants brought this suit pursuant to Section 491a of the Civil Code of Practice (Now KRS 389.040) to obtain the court’s approval of a .contemplated sale of the remainder interest in a tract of land in Clark County. Appellants are the life tenants and contingent remaindermen and appellees are infant vested remaindermen. Also an appellee is Alvery Potter, with whom the life tenants entered into a contract for sale of the land.
The court dismissed appellants’ petition on the ground that the proposed sale was not in the best interest of all concerned as it is required to be by the language of Section 491a of the Civil Code of Practice.
We must affirm the judgment dismissing appellants’ petition. In their petition appellants asked the court to approve a private sale of the property. This Court has held in Vittitow v. Keene, 265 Ky. 66, 95 S.W.2d 1083, that a sale of property under Section 491a must be a public sale, and that the court may not give its approval to a private sale.
For this reason the judgment is affirmed.